DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on October 10th, 2022 is acknowledged. In virtue of the election, claims 1-4, 7, 13-18, and 26 are currently presented in the instant application. Claims 5, 6, 8-12, 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. It is noted that claims 24 and 25 are not encompasses by elected species I, i.e., Fig. 5A. Claims 24 and 25 depend from claim 20 which requires a lower light shielding layer and an upper light shielding layer. The upper and lower shielding layers are only present in species III, IV, and VI. 
Claim Objections
Claims 14 and 15 are objected to because of the following informalities: at line 4 of claim 14 and at line 8 of claim 15, “the detection element” should be changed to --the detector-- to maintain consistency in claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0359061 A1; hereinafter Wang) in view of Yoon (US 2015/0187959 A1).

With respect to claim 1, Wang discloses a detection module in at least Figs. 2-4, the detection module comprising: 
a substrate 10 (see Figs. 2-4 and paragraphs 56, 57); 
a detector 30 disposed on the substrate 10 to detect an external signal (see Figs. 2-4 and paragraphs 57, 58, 60, 64); 
a sensor driving circuit 20 disposed on the substrate 10 to drive the detector 30 (see Figs. 2-4 and paragraphs 57, 58, 64); and 
a light shielding layer 140 to block an external light from entering the sensor driving circuit 20 (see Figs. 2-4 and paragraphs 86).
Wang does not disclose wherein the light shielding layer receives a light blocking voltage.
Yoon discloses a driving circuit Tr in at least Fig. 3 wherein a light shielding layer 103 receives a light blocking voltage (see Fig. 3 and paragraphs 41, 53, 71-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection module of Wang so that the light shielding layer receives a light blocking voltage as taught by Yoon so the characteristics of the thin film transistor Tr are prevented from being lowered, and the reliability of the thin film transistor Tr is improved (see Yoon: paragraph 73).

With respect to claim 2, the combination of Wang and Yoon discloses the detection module of claim 1, wherein the light shielding layer 140 is disposed between the substrate 10 and the sensor driving circuit 20 (see Wang: Figs. 2-4 and paragraph 86).

With respect to claim 3, the combination of Wang and Yoon discloses the detection module of claim 2, wherein the sensor driving circuit 20 comprises at least one transistor (see Wang: Figs. 2-4 and paragraphs 57, 58).

With respect to claim 4, the combination of Wang and Yoon discloses the detection module of claim 3, wherein the transistor comprises: an active layer 23; a control electrode 25 disposed on the active layer 23 and overlapping the active layer 23; and an input electrode 21 and an output electrode 22 spaced apart from each other on the control electrode 25, wherein the light shielding layer 140 is disposed between the active layer 23 and the substrate 10 (see Wang: Figs. 2-4 and paragraphs 58, 84, 86).

With respect to claim 7, the combination of Wang and Yoon discloses the detection module of claim 1, further comprising a power supply line AL to supply the light blocking voltage to the light shielding layer 103, the light blocking voltage being ground voltage or a substantially constant voltage (see Yoon: Fig. 3 and paragraphs 41, 71, 72).

With respect to claim 13, the combination of Wang and Yoon discloses the detection module of claim 1, wherein the detector 30 comprises a detection element including a photoelectric conversion element (see Wang: Figs. 2-4 and paragraphs 60, 68; detects intensity of light).

With respect to claim 14, the combination of Wang and Yoon discloses the detection module of claim 13, further comprising an optical system (comprising 70 and 80 of the plurality of subpixel areas) including a plurality of transmission parts (80 for each subpixel area) and a light absorbing part (70 for each subpixel area) provided around the plurality of transmission parts (80 for each subpixel area), wherein the detector 30 is disposed under the optical system (comprising 70 and 80 of the plurality of subpixel areas) to receive light passing through the plurality of transmission parts (80 for each subpixel area) (see Wang: Figs. 2-4 and paragraphs 57, 73, 74, 83).

With respect to claim 15, Wang discloses a display device in at least Figs. 2-4 comprising: 
a display module 200 including a light emitting element (comprising 220, 230, 240) to generate light, and a display panel to display an image using the light (see Figs. 2-4 and paragraphs 3, 71, 72, 76, 77); and 
a detection module 100 disposed under the display module 200 to receive an external signal (see Figs. 2-4 and paragraphs 73, 76, 77), wherein the detection module 100 comprises: 
a substrate 10 (see Figs. 2-4 and paragraphs 56, 57); 
a detector 30 disposed on the substrate 10 to detect the external signal (see Figs. 2-4 and paragraphs 57, 58, 60, 64); 
a sensor driving circuit 20 disposed on the substrate 10 to drive the detector 30 (see Figs. 2-4 and paragraphs 57, 58, 64); and 
a light shielding layer 140 to block an external light from entering the sensor driving circuit 20 (see Figs. 2-4 and paragraphs 86).
Wang does not disclose wherein the light shielding layer receives a light blocking voltage.
Yoon discloses a driving circuit Tr in at least Fig. 3 wherein a light shielding layer 103 receives a light blocking voltage (see Fig. 3 and paragraphs 41, 53, 71-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection module of Wang so that the light shielding layer receives a light blocking voltage as taught by Yoon so the characteristics of the thin film transistor Tr are prevented from being lowered, and the reliability of the thin film transistor Tr is improved (see Yoon: paragraph 73).

With respect to claim 16, the combination of Wang and Yoon discloses the display device of claim 15, wherein the light shielding layer 140 is disposed between the substrate 10 and the sensor driving circuit 20 (see Wang: Figs. 2-4 and paragraph 86).

With respect to claim 17, the combination of Wang and Yoon discloses the display device of claim 16, wherein the sensor driving circuit 20 comprises at least one transistor (see Wang: Figs. 2-4 and paragraphs 57, 58).

With respect to claim 18, the combination of Wang and Yoon discloses the display device of claim 17, wherein the transistor comprises: an active layer 23; a control electrode 25 disposed on the active layer 23 and overlapping the active layer 23; and an input electrode 21 and an output electrode 22 spaced apart from each other on the control electrode 25, wherein the light shielding layer 140 is disposed between the active layer 23 and the substrate 10 (see Wang: Figs. 2-4 and paragraphs 58, 84, 86).

With respect to claim 26, the combination of Wang and Yoon discloses the display device of claim 15, wherein the light shielding layer 140 comprises a metal material (see Wang: Figs. 2-4 and paragraphs 86, 104).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829